Citation Nr: 1227648	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cranial disability.

3.  Entitlement to service connection for a bilateral ear disability, to include scars, broken bones, hearing loss, and tinnitus.

4.  Entitlement to service connection for a tongue disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for a right arm disability.

7.  Entitlement to service connection for a rib disability.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a head scar.

10.  Entitlement to service connection for a left shoulder scar.

11.  Entitlement to service connection for a right shoulder disability.

12.  Entitlement to service connection for a right elbow disability.

13.  Entitlement to service connection for a lower lip scar.

14.  Entitlement to service connection for a right nostril scar.

15.  Entitlement to service connection for a sleep disability, to include sleep apnea.

16.  Entitlement to service connection for a neck disability.

17.  Entitlement to service connection for a cardiac disability.

18.  Entitlement to service connection for a left hip disability.

19.  Entitlement to service connection for a disability manifested by loss of taste.

20.  Entitlement to service connection for a disability manifested by loss of smell.

21.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his September 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for a date in March 2010 and the Veteran was notified of the date and time of the hearing in a letter dated in February 2010.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to the Veteran's representative.

The Veteran failed to appear for the scheduled Board hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his June 2007 notice of disagreement (VA Form 21-4138), the Veteran reported that he received treatment for all the disabilities at issue at the VA Medical Center in Marion, Illinois (VAMC Marion).  There are no VA treatment records in the Veteran's claims file or among his paperless records in the Virtual VA system.  Thus, it appears that there may be VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Further, the Veteran claims that all of his disabilities are related to a motor vehicle accident that occurred in service in June 1992.  His claims were denied based on a finding that the motor vehicle accident was due to his own willful misconduct.  Service personnel records in the claims file reflect that although he was initially charged in connection with the accident, all charges were withdrawn following a Special Court Martial proceeding convened in October 1992.  There are some service personnel records in the Veteran's claims file.  However, there are no records associated with the Court Martial proceedings.  It is unclear as to the circumstances surrounding the withdrawal of charges, and the Veteran's complete Official Military Personnel File (OMPF) may contain additional relevant evidence.  Thus, a remand is also necessary to attempt to obtain any additional service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain a copy of the Veteran's Official Military Personnel File (OMPF), including all records pertaining to his June 1992 motor vehicle accident and any associated Court Martial proceedings, especially the October 1992 Special Court Martial proceeding.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Obtain and associate with the claims file all records of treatment for low back, cranial, bilateral ear (including scars, broken bones, hearing loss, and tinnitus), tongue, bilateral hand, right arm, rib, psychiatric, bilateral shoulder, right elbow, lower lip, right nostril, sleep, dental, neck, cardiac, and left hip disabilities and any disabilities manifested by loss of taste and smell from VAMC Marion, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If any benefit on appeal remains denied, the agency of original jurisdiction (AOJ) should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


